Citation Nr: 0112708	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-08 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disability.

2.  Entitlement to an increased evaluation for low back pain, 
residual of fracture, transverse process of lumbar vertebrae 
with chronic lumbosacral strain and right sciatic neuropathy, 
by history, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO).  

For consistency and economy, the Board employs the term "low 
back disability" to represent the service-connected low back 
pain, residual of fracture, transverse process of lumbar 
vertebrae with chronic lumbosacral strain and right sciatic 
neuropathy, by history.  


FINDINGS OF FACT

1.  An unappealed December 1983 rating decision denied 
service connection for a seizure disorder.  

2.  Evidence added to the record since the December 1983 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, is cumulative or 
redundant, and is not so significant that it must be 
considered in order to fairly decide the claim.  

3.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim of 
entitlement to an increased rating for his service-connected 
low back disability; and all relevant evidence necessary for 
an equitable resolution of the veteran's appeal has been 
obtained by the RO.

4.  The veteran's low back disability is not shown to be 
productive of severe  intervertebral disc syndrome with 
recurring attacks with intermittent relief; or of more than 
moderate limitation of motion or other symptoms.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the 
claim of entitlement to service connection for a seizure 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000). 

2.  The criteria for an evaluation in excess of 20 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

As an initial matter, the Board observes that statutory duty 
of the VA to assist the veteran with the development of facts 
pertinent to a claim under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
limited to new claims for compensation and not applicable to 
claims to reopen, as here.  VA, however, has a responsibility 
to attempt to obtain relevant, available evidence from any 
new source identified by the claimant in the case of a claim 
to reopen.  In this case, the veteran has not identified any 
additional sources of evidence or additional pertinent 
medical records which might be obtained and which would be 
pertinent to this claim.  As such, the Board finds that no 
further development is warranted prior to determining whether 
this claim should be reopened.

Generally, a final decision issued by a RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105; see also 38 C.F.R. §§ 20.302, 
20.1103 (2000).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

A December 1983 rating decision denied service connection for 
a seizure disorder.  The veteran did not appeal that rating 
decision, which therefore became final.  See 38 C.F.R. 
§§ 20.302, 20.1103.  Therefore, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is the evidence added to the 
record since December 1983.  

The Board has reviewed the record and observes that the 
evidence added since the December 1983 rating decision 
includes: (i) reports of numerous VA examinations between 
1985 and 1995; (ii) VA medical treatment records from 1983 to 
October 1999; (iii) private medical records from October 1980 
to October 1983; and (iv) lay statements from the veteran.  

Initially, the Board observes that the reports of VA 
examinations since December 1983 provide evidence that is 
either not referable to the seizure disability claim; or 
merely provides a diagnosis of grand mal seizure, as in the 
July 1986 VA examination report, without providing evidence 
addressing whether a current disability is related to 
service.  Similarly, the VA medical treatment records from 
1983 to October 1999 are either not pertinent to the 
veteran's claim or provide no evidence regarding a nexus 
between the veteran's seizure disability and service.  

Private medical records submitted since December 1983 consist 
of private treatment records from October 1980 to October 
1983.  Evidence contained in these records  are either 
essentially redundant of previous evidence showing a present 
seizure disability; do not pertain to the claimed disability; 
or do not provide evidence of a nexus between the veteran's 
seizure disability and service.  In fact, not only do these 
records not provide evidence of a nexus with service, but 
rather, they tend to relate the veteran's seizure disability 
to a fever in 1982, long after service.  

Insofar as the veteran's statements suggest a relationship 
between his seizure disorder and service they are redundant 
of contentions considered at the time of the December 1983 
rating decision.  In this regard, the Board notes that as a 
layperson the veteran does not possess the requisite level of 
medical expertise needed to render a competent medical 
opinion or diagnosis.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992) (holding that lay persons are not competent to 
offer medical opinions).

For these reasons, the additional evidence is not new and 
material and the claim is not reopened.  As the claim is not 
reopened, the Board does not reach the merits of the claim 
including application of the benefit of the doubt standard.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 

Increased Rating

The VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for an 
increased evaluation.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Board 
finds that all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
no further development is necessary in order to comply with 
the VA's statutory duty to assist the veteran with the 
development of facts pertinent to his claim.  Specifically, 
the veteran has been afforded VA examinations, and records of 
reported treatment have been obtained.  The record contains 
the veteran's service records, post-service VA and non-VA 
treatment reports, VA examination reports with relevant 
medical opinions, service department reports, and statements 
from the veteran.  Additionally, the veteran has been 
apprised of the evidence needed to substantiate his claims.  
See the January 2000 Statement of the Case issued during the 
pendency of the appeal.  Accordingly, the VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In a June 1973 rating decision, the RO granted service 
connection for a low back disability, evaluated as 10 percent 
disabling.  In June 1985, the rating was increased to 40 
percent; however, the RO reduced the evaluation to 10 percent 
in January 1991.  In July 1995, the rating was increased to 
20 percent.  

The veteran's claim for an increased rating for his service-
connected low back disability was received on September 14, 
1998.  As such, the rating period for consideration on this 
appeal is from September 14, 1997, one year prior to the date 
of receipt of the increased rating claim, through the present  
See 38 C.F.R. § 3.400(o)(2).

On VA examination in February 1999, the veteran complained of 
a sharp pain in the bilateral lower lumbar area as well as in 
the midline area.  He reported that bending over, walking, 
and stairs aggravated the pain to 9/10; and that even lying 
in bed created pain.  The pain was reduced to 4/10 by soaking 
in a hot tub.  He complained that the pain radiated to the 
right leg, and that he also lost his balance sometimes.  He 
reported that his walking was limited to two blocks due to 
low back pain, and that using stairs was limited to two 
flights.  He reported that some house-hold tasks caused pain, 
including bending to dust and carrying laundry.  He indicated 
that he was not doing any grass cutting or snow shoveling.  
He could tolerate sitting for one hour, standing for 20 to 30 
minutes, walking for two blocks, and driving for one hour.

On examination, his walking and speed were normal, with no 
antalgic gait problem.  His tandem gait was normal and 
standing balance was good.  Romberg was negative.  His lumbar 
lordosis was slightly increased, with no hyperlordosis.  
There was no scoliosis.  Ranges of motion included flexion of 
80 degrees; extension of 20 degrees; lateral bending, 
bilaterally, was 25 degrees; rotation was 30 degrees 
bilaterally.  Straight leg raising was to 85 degrees, 
bilaterally.  His finger-floor distance was 10 cm.  Patellar 
and Achilles tendon reflexes were both 1+ bilaterally.  
Sensory testing revealed decreased sensation of tactile and 
cold sensation in the lateral side of the right thigh, leg 
and foot.  There was a decreased sensation in the posterior 
calf, posterior side of the thigh and gluteal area on the 
right side.  Muscle testing showed normal muscle strength of 
5/5 in the hips, knees, ankles, great toes and other toes.  
Thigh circumferences measured 51.0 and 52.0 cm. on the right 
and left, respectively, as measured 15 cm. proximal to the 
patella.  Calf circumferences measured 37.0 and 37.5 cm on 
the right and left, respectively, as measured 10 cm. below 
the tibial tubercle.  

On examination of the spine, the spinous process had diffuse 
tenderness from T10 down to L5.  The paravertebral muscles 
had normal muscle tone bilaterally.  Tenderness was 
manifested at the paravertebral muscle at the L5 level 
bilaterally, and there was some tenderness at the sacroiliac 
joint bilaterally.  There was no tenderness or atrophy of the 
gluteal muscle on either side.  

The examiner opined that the present examination was 
inconsistent with sciatic nerve injury, noting that there was 
no abnormal reflex.  The veteran had no decreased muscle 
strength or any muscle atrophy, but had decreased sensation 
in the sacroiliac dermatome.  The examination report contains 
notation that X-rays of the lumbar spine revealed no 
abnormalities.  

A subsequent VA EMG examination in March 1999 shows 
complaints of low back pain that shoots down to the right 
lower extremity to the foot.  The veteran complained that he 
occasionally felt tingling, numbness, and there was a 
subjective feeling of weakness.  The report noted that the 
veteran was prescribed a cane two years before, which he used 
for maintaining stability.  He reported that he could not 
ambulate for long distances without pain, and had had several 
falls secondary to symptoms, including subjective feeling of 
weakness.  He reported that he had not noticed any footdrop 
in the past month and denied any bowel or bladder symptoms.  
Sitting or lying makes his pain worse, and he could not sleep 
secondary to his pain.  The report contains findings from EMG 
testing, and contains an impression of chronic, mild S1 
radiculopathy. 

Recent VA clinical treatment records include various records 
reflecting treatment for different medical conditions and 
disorders; and include complaints of back pain.  The 
pertinent records do not reflect that the veteran received 
any significant treatment for back complaints.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's low back disability is currently evaluated as 
20 percent disabling.  Various diagnostic codes may be 
considered in evaluating the veteran's low back disability 
depending on the symptomatology involved.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, the criteria for a 20 percent 
evaluation requires findings reflective of lumbosacral strain 
or sacroiliac injury and weakness, with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum rating of 40 
percent requires findings reflective of a severe lumbosacral 
strain, manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295. 

Under Diagnostic Code 5292, a 20 percent evaluation is 
assigned for moderate limitation of motion of the lumbar 
spine and a 40 percent evaluation is for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Diagnostic Code 5293 provides a 20 percent evaluation for 
moderate intervertebral disc syndrome with recurring attacks, 
a 40 percent evaluation for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, and 
a 60 percent evaluation for persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 5293.  

The Board notes initially that there is no medical evidence 
or claim of ankylosis of the lumbar spine, or complete bony 
fixation (ankylosis) of the spine to warrant an increased 
evaluation under either 38 C.F.R. § 4.71a, Diagnostic Codes 
5289 or 5286, respectively.  There also is no evidence of a 
fracture of a vertebra with cord involvement or demonstrable 
deformity of a vertebral body as to warrant an increase under 
38 C.F.R. § 4.71a, Diagnostic Codes 5285.  In this regard, 
the Board notes that X-rays of the lumbar spine taken in 
conjunction with the February 1999 VA revealed no 
abnormalities.

The evidence of record does not show that the veteran 
manifested symptomatology that approximated or more nearly 
approximated those necessary for a higher evaluation under 
the rating criteria set forth above.  The February and March 
1999 VA examination reports do not show that the veteran's 
low back disability meets the criteria for an evaluation in 
excess of 20 percent under the relevant regulatory criteria.  

There is no evidence reflective of a severe lumbosacral 
strain, manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Thus an 
increase under Diagnostic Code 5295 is not warranted.  

Further, there is no evidence of more than a moderate 
limitation of motion of the lumbar spine as required for an 
increase under Diagnostic Code 5292.  The March 1999 VA 
examination report shows ranges of motion including flexion 
of 80 degrees; extension of 20 degrees; lateral bending, 
bilaterally, was 25 degrees; and rotation was 30 degrees 
bilaterally.  Straight leg raising was to 85 degrees, 
bilaterally.  His finger-floor distance was 10 cm.  The Board 
finds that these findings do not approximate those necessary 
for a finding of a severe limitation of motion of the lumbar 
spine, as required for an increase under Diagnostic Code 
5292.  

The medical evidence also does not show findings reflective 
of intervertebral disc syndrome, with severe, recurring 
attacks, with intermittent relief so as to warrant an 
evaluation in excess of 20 percent under Diagnostic Code 
5293.  The February and March 1999 VA examination reports 
indicate only mild symptoms as shown by an impression that 
the veteran had mild chronic S1 radiculopathy.  There is no 
abnormal reflex; no decreased muscle strength; nor muscle 
atrophy.  The veteran complained of low back pain that shoots 
down to the right lower extremity to the foot; and occasional 
tingling, numbness, and there was a subjective feeling of 
weakness.  The objective findings, however, show no 
indication that symptoms were more than moderate, as would be 
required for an evaluation in excess of the presently 
assigned 20 percent.  

The provisions for intervertebral disc syndrome do not 
expressly prohibit a separate neurological rating from being 
assigned.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  
However, the Board finds that a separate evaluation under 38 
C.F.R. § 4.124a, Diagnostic Codes 8520 - 8730 for the 
veteran's lumbar radicular symptoms involving the lower right 
extremity would violate the rule against pyramiding in this 
instance.  The record shows that the veteran's neurological 
symptoms in his lower right extremity have been associated 
with his intervertebral disc syndrome by medical evidence.  
Thus, any radiculopathy of the right lower extremity is 
already evaluated and compensated as one of the "neurological 
findings appropriate to the site of the diseased disc" under 
Diagnostic Code 5293.  As such, the Board finds that the S1 
radiculopathy involving the veteran's right lower extremity 
is symptomatic of his intervertebral disc syndrome and 
overlaps the criteria in the schedule of ratings for 
impairment of the peripheral nerves in the lower extremities. 
Thus, to rate the radiculopathy of the right leg as a 
neurological finding appropriate to the site of the diseased 
disc under Diagnostic Code 5293, and again under the ratings 
applicable to neurological conditions of the lower 
extremities would compensate the veteran twice for the same 
disability and violate the rule against pyramiding.  See 38 
C.F.R. § 4.14; See Bierman, supra.

The Board has also considered that VA's General Counsel has 
determined that intervertebral disc syndrome involves loss of 
range of motion.  Therefore, pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under Diagnostic 
Code 5293.  See VAOPGCPREC 36-97 (December 1997).  38 C.F.R. 
§ 4.45 provides that the factors of disability regarding 
joints reside in reduction of their normal excursion of 
movements in different planes.  Inquiry will be directed to 
considerations of less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse. See 38 
C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

However, even considering the veteran's complaints of pain, 
the preponderance of the evidence is against a finding of 
more than moderate intervertebral disc syndrome.  While the 
recent examination does show complaints of pain on movement, 
it does not show findings reflective of weakened movement, 
excess fatigability, incoordination, swelling, deformity or 
atrophy of disuse.  Moreover, while there is some limitation 
of motion, the reported findings as to range of motion do not 
show more than a moderate loss of motion, even when 
consideration is given to additional loss of motion due to 
pain, weakness, fatigue and incoordination. Again, the March 
1999 VA examination report shows ranges of motion including 
flexion of 80 degrees; extension of 20 degrees; lateral 
bending, bilaterally, was 25 degrees; and rotation was 30 
degrees bilaterally.  Straight leg raising was to 85 degrees, 
bilaterally.  The veteran's finger-floor distance was 10 cm. 

The medical evidence discussed above shows that the veteran's 
low back disability is most appropriately evaluated under 
Diagnostic Code 5293 (intervertebral disc syndrome).  
Therefore, a separate rating for the veteran's limitation of 
lumbar motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(limitation of motion of the lumbar spine) would constitute 
pyramiding because the veteran's limitation of lumbar motion 
is already considered and compensated under Diagnostic Code 
5293 (intervertebral disc syndrome) pursuant to VAOPGCPREC 
36-97.  This is not allowed under 38 C.F.R. § 4.14 as it 
would compensate the veteran twice for the same 
symptomatology (limitation of lumbar motion); and as such 
result in overcompensation of the claimant for the actual 
impairment of his earning capacity.  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  

Furthermore, absent evidence of arthritis established by X-
ray evidence, the Board need not consider whether a separate 
rating would be available under Diagnostic Code 5003 and 
section 4.59 pursuant to VAOPGCPREC 9-98 (Aug. 14, 1998), for 
degenerative arthritis with full range of motion but motion 
is inhibited by pain.   

Based on the foregoing, the Board finds that an evaluation in 
excess of 20 percent for the veteran's low back disability is 
not in order.  In reaching the foregoing determination, the 
Board has considered the complete history of the veteran's 
low back disability.  The Board has also considered the 
current clinical manifestations of this disability and its 
effect on the veteran's earning capacity, as well as the 
effects upon his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The functional impairment which can be 
attributed to pain or weakness has also been considered, see 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 
206.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, for the reasons stated, the Board finds no 
regulatory provisions that would support the assignment of a 
higher rating.  As the preponderance of the evidence is 
against the claims for an increase, the benefit of the doubt 
doctrine is not applicable, and the veteran's claims for an 
increase must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been submitted, the 
previously denied claim for service connection for a seizure 
disability remains final; the appeal is denied. 

An increased evaluation for a low back disability is denied.



		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals



 

